DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
1.	Claims 1, 3-11 and 14-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…an energy storage element connected to the first electric power converter and configured to sense an intermediate voltage from the first electric power converter; a second electric power converter connected to the energy storage element and configured to provide a constant power to a load; and a power controller configured to measure at least one state variable of the power grid, wherein the power controller is configured to control the first electric power converter based upon the at least one measured state variable of the power grid, wherein the energy storage element is an electrolytic capacitor, wherein the energy storage element is connected between the first electric power converter and the second electric power converter, and wherein the power controller is configured to control a power factor correction (PFC) functionality of the first electric power converter.”
	Regarding claim 11 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a second electric power converter connected to the first electric power converter and configured to be connected to a load; a power controller configured to be connected to the power grid and to measure at least one state variable of the power grid; and an energy storage element connected to a bi-directional charge converter, wherein the power controller is configured to control the first electric grid power converter based upon the at least one measured state variable of the power grid, wherein the energy storage element is an electrolytic capacitor, wherein the energy storage element and the bi-directional charge converter are connected between the first electric power converter and the second electric power converter, and wherein the power controller is configured to control a power factor correction (PFC) functionality of the first electric power converter.”
Claims 3-10 and 14-20 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836